United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                   UNITED STATES COURT OF APPEALS              July 15, 2003
                        FOR THE FIFTH CIRCUIT
               _____________________________________     Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-41269
               _____________________________________


                           SHEILA WALDEN

                                              Plaintiff - Appellee


                                 v.

                    CROWN EQUIPMENT CORPORATION

                                             Defendant - Appellant



         __________________________________________________

            Appeal from the United States District Court
             For the Eastern District of Texas, Marshall
                          (2:01-CV-118-TJW)
         __________________________________________________



Before KING, Chief Judge, DAVIS and BENAVIDES, Circuit Judges

PER CURIAM:*

     In this appeal Crown Equipment Corporation primarily

challenges the district court’s evidentiary ruling allowing John

Sevart, the Plaintiff’s expert witness, to testify.     The defense

focuses on the lack of a scientific methodology for Sevart’s

testimony that it would be safer for Crown to manufacture the

forklift with a door even though it would mean the operator must

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
stay with the machine in a tip-over or off-the-dock accident.

However, under Arkansas law, the plaintiff is not required to

establish that a safer alternative design exists. French v. Grove

Manufacturing Co., 656 F.2d 295, 298(8th Cir. 1981). We agree

with Crown that Sevart’s testimony had serious deficiencies

regarding the methodology he used in arriving at his conclusion

that placing a door on a stand-up forklift would result in a

safer machine because more people would be injured, but less

severely.   But, the Plaintiff was not required to establish this

fact and it did not attempt to do so in presenting its case.

Sevart’s testimony that other manufacturers made stand-up

forklifts with doors was unchallenged.   Given the peculiarities

of Arkansas products liability law on this point, we are

satisfied that the district court did not abuse its discretion in

allowing Sevart to testify.

     We also find no merit to Crown’s argument that the evidence

was insufficient to permit a finding that the absence of a door

on the machine was a proximate cause of Walden’s injury.

     AFFIRMED.




                                -2-